PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,020,047
Issue Date: 2021 Jun 01
Application No. 15/996,335
Filing or 371(c) Date: 1 Jun 2018
Attorney Docket No. 83384-0001 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION FOR DUPLICATE LETTERS PATENT UNDER 37 CFR 1.182,” filed August 3, 2021, which is first treated as a petition under 37 CFR 1.181 and, in the alternative, under 37 CFR 1.182, requesting the issuance of a duplicate Letters Patent for the above-identified application.

The petition under 37 CFR 1.181 is DISMISSED.

The petition under 37 CFR 1.182 is GRANTED.

Petitioners assert that the Letters Patent was never received.
 
Since it is U.S. Patent and Trademark Office practice to assure mailing of all papers on the date indicated, there is a strong presumption that papers duly addressed and indicated as mailed, such as the Letters Patent in this application, are timely delivered to the addressee.  To overcome this presumption, a verified statement with supporting evidence, such as any records which would disclose the receipt of other correspondence mailed from the U.S. Patent and Trademark Office on or about June 1, 2021, but fail to disclose receipt of the Letters Patent mailed on that date, should be promptly submitted.  Further, copies of records on which receipt of the Letters Patent would have been entered had it been received are required.

However, if the loss of the Letters Patent was not the fault of the U.S. Patent and Trademark Office or if petitioner simply wishes to avoid overcoming the above-noted presumption, a petition may be filed under 37 CFR 1.182 accompanied by a petition fee set forth at § 1.17(f) requesting a duplicate Letters Patent. Upon receipt of the petition and petition fee, the request for a duplicate Letters Patent will be granted.

The showing provided by petitioner is insufficient to show under 37 CFR 1.181 that the Letters Patent was not received. MPEP 711.03(c)(I)(A) sets forth the procedure for showing non-receipt of Office correspondence: 

MPEP 711.03(c) states, in pertinent part:

A. Petition To Withdraw Holding of Abandonment Based on Failure To Receive Office Action 

In Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133). 

A showing by the applicant’s representative may not be sufficient if there are circumstances that point to a conclusion the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions). 

Evidence of nonreceipt of an Office communication or action (e.g., Notice of Abandonment or an advisory action) other than that action to which reply was required to avoid abandonment would not warrant withdrawal of the holding of abandonment. Abandonment takes place by operation of law for failure to reply to an Office action or timely pay the issue fee, not by operation of the mailing of a Notice of Abandonment. See Lorenz v. Finkl, 333 F.2d 885, 889-90, 142 USPQ 26, 29-30 (CCPA 1964); Krahn v. Commissioner, 15 USPQ2d 1823, 1824 (E.D. Va. 1990); In re Application of Fischer, 6 USPQ2d 1573, 1574 (Comm’r Pat. 1988). 

1. Showing of Nonreceipt Required of a Practitioner 

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response. 

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required. 



As such, the showing that the Letters Patent was never received must include a statement from the practitioner describing the system used for recording a Letters Patent action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Letters Patent  and the due date for the response. 

Practitioner must state that the Letters Patent was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Letters Patent was not received. A copy of the record(s) used by the practitioner where the non-received Letters Patent would have been entered had it been received is required. 

Petitioners have provided only a copy of the PALM history showing the mailing of the Letters Patent on June 1, 2021. This is not a sufficient showing that the Letters Patent was not received. Therefore, the petition under 37 CFR 1.181 is DISMISSED.

As indicated above, a petition for a duplicate Letters Patent may be granted if the petition fee required under 37 CFR 1.182 is paid. As petitioners have paid the required fee under 37 CFR 1.17(f), the petition may be GRANTED under 37 CFR 1.182. A duplicate Letters Patent will therefore be mailed to the correspondence address of record.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3231. Inquiries regarding the issuance of duplicate Letters Patent may be directed to Rochaun M. Hardwick at (703)756-1411 in the Office of Data Management.

A copy of this decision is being forwarded to the Office of Data Management for issuance of a duplicate Letters Patent.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Cc:	Rochaun M. Hardwick, Randolph Square, 9th Floor, Room D33 (FAX: (571) 270-9958).